Opinion by
Judge Rogers,
David P. Lechmanik has appealed from a decision of the Unemployment Compensation Board of Review affirming a referee’s decision that Lechmanik was ineligible for benefits because he was discharged from employment for willful misconduct as provided by Section 402(e) of the Unemployment Compensation Law (the Law), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e).
Lechmanik was employed by Food City Market as a meatcutter and wrapper and manager of the meat department. Meat sales provided the bulk of Food City Market’s business and it was Lechmanik’s responsibility to see that the meat case was sufficiently stocked at the end of each day so that the store could do business the following day. On Friday, May 26, 1978, Lechmanik left work at the end of the day without filling the meat case. On Saturday morning he telephoned his employer and reported off work. Lechmanik was the only person scheduled to work in the meat department on Saturday and his employer discharged him on that day when he learned that Lechmanik would not report for work. Lechmanik applied for unemployment compensation benefits and a referee, after conducting a hearing, concluded that Lechmanik had been discharged for willful misconduct and *319was, therefore, ineligible for benefits. The Board of Review affirmed the referee’s decision and this appeal followed. We affirm.
Lecbmanik says that tbe referee’s decision is not supported by substantial evidence. Lecbmanik’s testimony, disputed of course by bis employer, was to tbe effect that tbe meat case was inadequately stocked only because of tbe employer’s failure to maintain a sufficient work force. On tbe other band, both Lechmanik and tbe owner of tbe store testified that stocking tbe meat case was Lecbmanik’s responsibility. Lecbmanik further testified that tbe meat case was empty when be left work on Friday, that there was insufficient cut meat available for business on Saturday, that be could have filled tbe case by working overtime and that be would have been paid for bis work, bad be chosen to do so. Whether, in tbe face of tbis evidence, tbe referee should have found that tbe fault lay entirely with tbe employer’s failure to provide more help was a question of tbe weight and credibility to be given to tbe testimony of tbe parties— matters solely for tbe referee to resolve. Unemployment Compensation Board of Review v. Zielinski, 20 Pa. Commonwealth Ct. 73, 341 A.2d 216 (1975). Lecbmanik’s failure to perform a reasonable duty of bis job, as tbe findings established, justified tbe conclusion that be committed an act of willful misconduct within tbe meaning of Section 402(e) of tbe Law, 43 P.S. §802(e). See DiGiovanni v. Unemployment Compensation Board of Review, 44 Pa. Commonwealth Ct. 605, 404 A.2d 449 (1979).
Order affirmed.
Order
And Now, tbis 4th day of January, 1980, tbe order of tbe Unemployment Compensation Board of Review is hereby affirmed.